United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-3653
                                    ___________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the District
      v.                                 * of Nebraska.
                                         *
Curtis Skillett,                         *      [UNPUBLISHED]
                                         *
                    Appellant.           *
                                    ___________

                              Submitted: November 17, 2004
                                 Filed: November 23, 2004
                                  ___________

Before WOLLMAN, HEANEY, and FAGG, Circuit Judges.
                         ___________

PER CURIAM.

       Curtis Skillet pleaded guilty to one count of conspiracy to distribute five
hundred grams or more of a mixture containing methamphetamine. At a hearing, four
of Skillet’s coconspirators testified about Skillet’s involvement in the conspiracy. An
agent of the Federal Bureau of Investigation (FBI) testified about his investigation of
the conspiracy, his seizure of a drug record and scale from Skillet’s auto repair
business, and wiretapped conversations between Skillet and another coconspirator.
Skillet also testified and denied much of his coconspirators’ testimony. The district
court* resolved a dispute about drug quantity in Skillet’s favor, but denied Skillet a
decrease in his offense level under U.S.S.G. § 3B1.2 for being a minor or minimal
participant, and denied Skillet relief from the statutory minimum sentence under the
safety valve, U.S.S.G. § 5C1.2(a). After another hearing concerning the applicability
of the safety valve the district court again denied safety valve relief and sentenced
Skillet to the statutory minimum sentence, ten years in prison and five years of
supervised release.

       On appeal, Skillet contends the district court should have adjusted his offense
level downward under U.S.S.G. § 3B1.2 for his minor or minimal role in the
conspiracy. The notes to the guideline explain that a minimal participant is “plainly
among the least culpable of those involved in the conduct of a group,” and a minor
participant is one who is less culpable than most other participants, but one whose
role cannot be described as minimal. Id. n.4. Skillet had the burden to show he was
entitled to a § 3B1.2 reduction. United States v. Bertling, 370 F.3d 818, 821 (8th Cir.
2004). We review the district court’s denial of the reduction for clear error, id., and
find none.

       The evidence seized from Skillett’s office and the testimony of his four
coconspirators show Skillett was a middleman of the conspiracy. He purchased large
quantities of methamphetamine and redistributed them to other members in quarter-
pound and pound quantities. Skillett knew the large players in the conspiracy, and
their telephone numbers in his Rolodex. As a middleman, Skillett was an essential
member of the conspiracy to whom a reduction for a mitigating role does not apply.
See United States v. McGrady, 97 F.3d 1042, 1043 (8th Cir. 1996). Besides, in their
written plea agreement, Skillet and the Government agreed Skillet had not met the
criteria for a mitigating role, and the PSR noted this agreement. See United States v.


      *
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.

                                         -2-
His Law, 85 F.3d 379, 379 (8th Cir. 1996) (per curiam) (promises made in plea
agreements are binding on both the defendant and the government).

        Skillet also argues the district court should have granted him relief under the
safety valve, U.S.S.G. § 5C1.2. The safety valve permits a district court to disregard
an otherwise applicable statutory minimum sentence when, among other things, the
defendant has truthfully given the Government all information and evidence the
defendant has about the offense. U.S.S.G. § 5C1.2(a)(5). We review for the district
court’s finding that Skillet did not truthfully give the Government all information
about his offense for clear error. United States v. Quintana, 340 F.3d 700, 702 (8th
Cir. 2003); United States v. Gutierrez-Maldonado, 328 F.3d 1018, 1019 (8th Cir.
2003) (per curiam). The district court found Skillet had failed to meet his burden to
show he had truthfully given the government all information about his offense. The
court stated Skillet’s testimony had so minimized his involvement in the conspiracy
that it bordered on forfeiting acceptance of responsibility. The court found Skillet
had not been forthright in his testimony. The district court did not commit clear error.
Skillett’s testimony conflicted with the testimony of his coconspirators and evidence
corroborating the coconspirators’ testimony. The FBI agent testified that given the
coconspirators’ testimony and the corroborating evidence, Skillet was not being
truthful.

       Skillet also seeks leave to amend his brief based on the Supreme Court’s
decision in Blakely v. Washington, 124 S. Ct. 2531 (2004). Skillet states the
“decision in Blakely impacts the findings and judgment of the [district court],” but
does not specify any issues raised by Blakely or how it applies to the issues he has
raised. We have carefully reviewed Skillet’s sentencing and conclude Blakely does
not apply. Skillet was sentenced to ten years in prison, the mandatory minimum term
of imprisonment for a defendant convicted of trafficking over 500 grams of a mixture
or substance containing methamphetamine. The Court in Blakely stated a judge may
impose a sentence based solely on “facts reflected in the jury verdict or admitted by

                                          -3-
the defendant.” 124 S. Ct. at 2537 (emphasis in original). Here, Skillett pleaded
guilty to conspiracy to distribute more than 500 grams of methamphetamine, and
acknowledged in the plea agreement that he faced a minimum sentence of ten years.
Because the district court did not have to make any additional finding to justify the
ten-year sentence it imposed, Skillett’s sentence is consistent with the Sixth
Amendment as interpreted by the Supreme Court in Blakely. United States v. Lucca,
377 F.3d 927, 934 (8th Cir. 2004).

      We thus deny Skillet’s motion to amend his brief, and affirm Skillet’s sentence.
                     ______________________________




                                         -4-